Citation Nr: 0120039	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-17 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes.

ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 until July 
1968.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a June 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.

The Board notes that in handwritten correspondence received 
from the veteran in June 2000, he implied that he might like 
representation in connection with his claim.  In response to 
this correspondence, the Board delayed appellate 
determination of the claim so that the veteran might obtain 
such representation.  In June 2001, the BVA sent the veteran 
correspondence at his last known address, informing him that 
he had the right to obtain representation if he chose, and 
provided him with a list of veteran's service organizations 
that could represent him without charge.  This letter also 
notified the veteran that if he failed to respond within 30 
days from the date of the correspondence, VA would assume he 
did not desire representation.  Thirty days now having passed 
without response to the VA correspondence of June 2001, the 
Board now continues with an appellate determination of the 
claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  The veteran is not currently service connected for any 
disability; the veteran has the following nonservice-
connected disorders:  residuals of a traumatic injury to the 
muscles of the left forearm with limitation of the minor 
wrist and finger movements; residuals of traumatic injury to 
nerves of the left minor forearm with sensory deficits and 
paresthesia; residuals of a tender scar from traumatic injury 
to the left forearm; and early emphysema with normal 
pulmonary function tests (PFTs).

3.  As of August 2000, the date this appeal was certified to 
the Board, the veteran is a 54 year old male with a high 
school education, who has not engaged in full-time employment 
since 1978; he reports that he occasionally performs odd jobs 
involving manual labor.

4.  The veteran's disabilities, collectively no more than 40 
percent disabling, are not productive of a total disability.

5.  Considering the veteran's age, education, and 
occupational history, his disabilities do not permanently 
preclude him from engaging in substantially gainful 
employment.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  
38 U.S.C.A. §§ 1155, 1502, 1521, 5103 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321(b)(2), 3.340, 3.342, 4.15, 
4.17 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for entitlement 
to a permanent and total disability rating for nonservice-
connected disability pension purposes.  Essentially, the 
veteran maintains that his current disabilities render him 
unemployable.

Effective November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  The Board 
finds that no useful purpose would be served by delaying 
appellate action on this case for additional development, 
particularly as the veteran has written in correspondence of 
March 2000 that he could not provide any more information 
than that which he had currently provided.  As such, the 
Board will proceed with appellate review.   

According to the law, a disability pension is payable to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to 
nonservice-connected disabilities not the result of his own 
willful misconduct.  38 U.S.C.A. § 1521(a).  There are three 
alternative regulations upon which a finding of permanent and 
total disability for pension purposes may be based.  In 
accordance with the VA Schedule for Rating Disabilities, one 
may establish that the veteran has a lifetime impairment 
which renders it impossible for the "average person" to 
follow a substantially gainful occupation.  38 U.S.C.A. 
§ 1502.  This method requires rating each disability under 
the appropriate diagnostic code, and then combining the 
ratings to determine whether the veteran holds a combined one 
hundred percent schedular evaluation for pension purposes.  
If a veteran suffers the permanent loss of the use of both 
hands or both feet, or of one hand and one foot, or of the 
sight of both eyes, or becomes permanently helpless or 
permanently bedridden, the veteran will be considered 
permanently and totally disabled.  38 C.F.R. § 4.15.

Absent a combined one-hundred percent schedular evaluation, 
one may establish permanent and total disability for pension 
purposes by proving that the veteran has a lifetime 
impairment which precludes him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§ 1502; 38 C.F.R. § 4.17.  However, if there is only one such 
disability, it must be ratable at 60 percent or more.  If 
there are two or more disabilities, there must be at least 
one disability to bring the combined rating to 70 percent or 
more.  If the veteran is considered permanently and totally 
disabled under these criteria, he is then awarded a one 
hundred percent schedular evaluation for pension purposes.  
38 C.F.R. § 4.16(a), 4.17.

Even if the veteran's disability rating(s) fail to meet the 
percentage standards referenced above, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his disabilities, age, occupational background and 
other related factors.  38 C.F.R. § 3.321(b)(2); 4.17(b).

A permanent and total disability rating under the provisions 
of 38 C.F.R. §§ 4.15, 4.16, and 4.17, will not be precluded 
by reason of the coexistence of misconduct disability when: 
(a) a veteran, regardless of his employment status, also has 
innocently acquired a 100 percent disability, or (b) where 
unemployable, the veteran has other disabilities innocently 
acquired which meet the percentage requirements of §§ 4.16 
and 4.17 and would render, in the judgment of the rating 
agency, the average person unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. § 4.17a.

A preliminary review of the record discloses that the veteran 
is currently not service connected for any disabilities.  
However, the record contains evidence of several nonservice-
connected disabilities, related to a saw injury to the left 
forearm, which will be discussed immediately below.

Addressing the first of the veteran's nonservice-connected 
disabilities, residuals of a traumatic injury to the muscles 
of the left forearm with limitation of the minor wrist and 
finger movements, that disability is most appropriately rated 
under 38 C.F.R. § 4.73, Diagnostic Code 5307, which reads:  
"Group VII.  Function; Flexion of wrist and fingers.  
Muscles arising from internal condyle of humerus: Flexors of 
the carpus and long flexors of fingers and thumb; pronator."  
Where function of the non-dominant wrist and fingers to a 
"moderately severe" degree, a 20 percent evaluation is 
assigned.  The next higher rating of 30 percent is assigned 
only where such function is deemed affected to a "severe" 
degree.  This Diagnostic Code encompasses the veteran's 
residuals of a traumatic injury to muscles of the left 
(minor) forearm with limitation of wrist and finger 
movements.  The RO assigned this disability a 20 percent 
disability rating and the Board concurs that the veteran's 
symptomatology does not support a higher rating.  

X-rays of the veterans left wrist showed negative wrist 
lateral deviation with angulation of the fifth finger.  The 
Board also notes that the veteran stated to the examiner that 
he sometimes dropped things when holding them in his left 
hand.  This statement implies that the veteran has functional 
use of his left hand to an extent that he can grasp and hold 
objects with usually successful results.  There was no 
tenderness or swelling of the left wrist joint.  
Additionally, the veteran's range of motion of the left wrist 
was dorsiflexion 40 degrees, palmar flexion 50 degrees, 
radial deviation 10 degrees and ulnar deviation 20 degrees.  
While this demonstrates limitation of motion (and the Board 
notes that the movements of the third, fourth, and fifth 
fingers were also restricted), the veteran's movement is not 
so restricted as to satisfy the "severe" standard 
contemplated by Diagnostic Code 5307.  

The residuals of the veteran's traumatic injury to nerves of 
the minor left forearm with sensory deficits and paresthesia 
has been assigned a 20 percent disability rating under 
38 C.F.R. § 4.124, Diagnostic Code 8516.  This Diagnostic 
Code assigns a 20 percent disability rating where there is 
moderate incomplete paralysis of the ulnar nerve.  The next 
higher rating of 30 percent is assigned where there is severe 
incomplete paralysis of the ulnar nerve.  

Examination shows that sensations are absent over the medial 
margin for the left forearm and the medial aspect of the left 
hand and third, fourth, and fifth left fingers.  There was 
hyperesthesia all over the left forearm and especially on the 
medial margin of the left forearm.  However, there was only 
mild claw hand deformity of the left hand, mainly involving 
the third, fourth, and fifth fingers.  Additionally, there 
was wasting of the hypothenar muscles and muscles related to 
the third, fourth, and fifth fingers.  However, the Board 
notes the veteran has use of the hand to the extent that he 
can generally grasp and hold objects, though he states that 
he sometimes drops objects held in his left hand.  
Considering this evidence, the Board finds that the veteran's 
symptomatology is most closely related to a finding of 
moderate incomplete paralysis of the ulnar nerve, and that a 
higher rating is not warranted at this time.

The veteran's residuals of a tender scar due to a traumatic 
injury to the left forearm was rated as 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under this 
Diagnostic Code, a 10 percent rating is assigned where a scar 
is superficial, tender, and painful on objective examination.  
This is the highest rating that can be assigned under this 
Diagnostic Code.  A higher rating is available under other 
diagnostic codes where scarring is due to burns, there is 
eczema, or the scar is located on the head face of neck.  In 
the veteran's case, he has a five-inch, well healed scar 
along the left mid forearm.  As none of the circumstances 
exist which might allow for a higher rating due to scarring, 
the veteran's left forearm scar does not warrant a higher 
rating.

The veteran has early emphysema with normal PFT's which the 
RO has rated as noncompensable under 38 C.F.R. § 4.97, 
Diagnostic Code 6603.  The next higher rating of 10 percent 
is assigned where "FEV-1 of 71 - to 80 percent predicted, 
or; FEV 1/FVC or 70 to 80 percent, or; DLCO (SB) 66- to 80-
percent predicted."  In the veteran's case, x-rays showed 
emphysematous changes with old fibrotic adhesions at the 
right lung base.  The veteran's PFT's were essentially 
normal, with mild decrease in DLCO.  Not having met the 
criteria for a higher rating, a compensable evaluation for 
emphysema is not warranted at this time.  

Finally, though not discussed in the RO's June 2000 rating 
decision, the Board notes that the examiner made a finding of 
sebaceous cysts over the veteran's face.  In this regard, the 
VA examiner noted a one-centimeter cyst over the lateral 
aspect of the left eyebrow.  Another one-inch cyst was found 
near the left temporomandibular junction.  This cyst was not 
tender, and there was no redness or discharge from the cyst.  
Though not assigned any rating under a particular Diagnostic 
Code by the RO, the Board points out that they would be rated 
as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 
7800.  However, even were these cysts rated as 10 percent 
disabling, the veteran's combined total rating would still be 
insufficient to meet the percentage requirements for pension 
purposes.

As previously noted, entitlement to pension benefits may be 
found if the veteran has a lifetime impairment which renders 
it impossible for an average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 4.15. 
Based on a review of the medical evidence, the Board 
concludes that there are no clinical findings indicating that 
the veteran's disabilities alone, as described above, are so 
severe that they would preclude an average person from 
sustaining substantially gainful employment.  Further, the 
veteran does not have a permanent total disability under the 
applicable schedular criteria, and his total evaluation is 
less than 60 percent.  In short, the veteran's disability is 
clearly not representative of a total disability as 
contemplated by 38 C.F.R. §§ 4.16, 4.17.

Although the veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16, the Board must consider 
whether the veteran is entitled to pension benefits based on 
extra-schedular criteria, including his disabilities, age, 
occupational history, and other related factors.  38 C.F.R. 
§§ 3.321(b)(2); 4.17(b).  In this regard, the Board notes 
that the veteran is 54 years old and has a high school 
education.  The record indicates that the veteran has not 
held full-time employment since 1978.  The record indicates 
that since that time the only work the veteran has performed 
is occasional odd-job type work, usually involving manual 
labor. 

Upon consideration of the veteran's disabilities, age, 
education, and occupational history, the Board is not 
persuaded that the veteran is permanently and totally 
disabled.  The Board acknowledges the veteran's educational 
history, as well as his limited employment history, which 
consists primarily of labor-related positions. However, the 
Board is not satisfied that the evidence of record supports a 
finding of permanent and total disability.  The veteran's 
current disability rating of 40 percent stems from 
disabilities relating to his left extremity.  While this 
extremity certainly has less than full function, there is no 
evidence that this disability prevents the veteran from 
obtaining and retaining substantial and gainful employment.  

Overall, the Board is not satisfied that this evidence alone 
supports a finding that the veteran is precluded from 
engaging in substantially gainful employment.  The disorders 
discussed above do not to warrant a finding of a permanent 
and total disability rating.  Additionally, no medical 
professional or other professional has indicated that the 
veteran is unable to work.  See 38 C.F.R. § 4.17a.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to a permanent 
and total disability rating for pension purposes, on either a 
schedular or extra-schedular basis, and the appeal is denied.


ORDER

The claim for entitlement to a permanent and total disability 
rating for nonservice-connected disability pension purposes 
is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

